 

| Case 1:19-ov-00305AIN Dowimentla Ried Oeso/n> Page 1 of 1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

Hon. Alison J. Nathan

United States District Judge
United States District Court
500 Pearl Street

New York, New York 100007

Re: Cumberbatch v. Ross, No. 19 Civ. 305 (AJN)

Dear Judge Nathan:

86 Chambers Street
New York, New York 10007

July 30, 2019

pn i i RE COE ne ae me a

 

 

| usnc gare a

 

BOCEMEN r

Ee RINTOSLL! yi
4 wt ns a nt ,
| Et x rhe @

vate ga Es

rat peer

Aro DAY
Ry! Aas be

 

 

 

 

er a HN TE

 

 

 

 

Reem rrmnver tina mnemonics mes

This Office represents the federal defendant in the above-referenced employment
discrimination action filed pursuant to the Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq. I write respectfully to request a brief adjournment of the initial conference
scheduled for August 2, 2019, at 3:00 p.m., so that I can attend a personal matter. This is the
Government’s first request for an adjournment and opposing counsel consents to it. If the Court
approves this request, and if acceptable to the Court, both parties are available for a conference

the following week on August 5, 6, or 7.

I thank the Court for its consideration of this request.

 

 

The initial pretrial conference currently scheduled
for August 2, 2019 is hereby adjourned to August
9, 2019 at 3 p.m. The parties may resubmit their
joint letter and proposed case management plan on
or before August 2, 2019.

SO ORDERED.

 

By:

 

cc: (via ECF)

counsel of record

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

/s/_Kirti Reddy
KIRTI V. REDDY

Assistant United States Attorney
Telephone: (212) 637-2751
Facsimile: (212) 637-2786
E-mail: kirti.reddy@usdoj.gov

 

 

HON. agony NATHAN”

UNITED STATES DISTRICT JUDGE

 
